DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 12-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable a) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and b) address the objections on the record.

Claims 2, 12, and 20 are distinguished from Zhang et al. (Zhang) (“Joint Voxel and Coordinate Regression for Accurate 3D Facial Landmark Localization”) because of the combination of all limitations, particularly the limitations similar to “wherein the three-dimensional morphable model parameters comprise a shape coefficient, a state coefficient, and camera parameters, and the reconstructing a three-dimensional model of the human body part based on the three-dimensional morphable model parameters further comprises: constructing a front-view three-dimensional model of the human body part based on the shape coefficient and the state coefficient; and projecting the front-view three-dimensional model of the human body part to an image space according to the camera parameters, to obtain the three-dimensional model corresponding to the human body part.”  Claim 2.

Claim Objections 
Claims 1, 11, and 19 are objected to because of the following informalities: Claim 1 recites “obtaining three-dimensional morphable model parameters corresponding to the two-dimensional image based on calculating the voxelized result using a preset three-dimensional parameter regression network.”  It is unclear whether the claim requires “obtaining . . . using a preset three-dimensional parameter regression network” or “calculating . . . using a preset three-dimensional parameter regression network.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-11, 18, and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Zhang et al. (Zhang) (“Joint Voxel and Coordinate Regression for Accurate 3D Facial Landmark Localization”).1
Regarding Claim 1, Zhang discloses A method for reconstructing a three-dimensional model of a human body part (

    PNG
    media_image1.png
    276
    956
    media_image1.png
    Greyscale

), performed by a computing device, the method comprising: 
obtaining a two-dimensional image of a human body part to be reconstructed (Image I in Fig. 1 is a 2D image.  It is showing a face of a human, which is a human body part.  The shape of the face is reconstructed at the end of the pipeline.); 
mapping the two-dimensional image to a voxel space, to obtain a voxelized result of the two- dimensional image (The “Coarse-to-Fine Voxel Regression” in Fig. 1, which maps the 2D input image to a voxel space.  The output from the“Coarse-to-Fine Voxel Regression” is the voxelized result of the two-dimensional image.); 
obtaining three-dimensional morphable model parameters corresponding to the two-dimensional image based on calculating the voxelized result using a preset three-dimensional parameter regression network (
Clarification is requested regarding this limitation regarding “using a preset three-dimensional parameter regression network.”  It is unclear whether the claim requires “obtaining . . . using a preset three-dimensional parameter regression network” or “calculating . . . using a preset three-dimensional parameter regression network.”  
The 3D model of the face shape as shown in Fig. 1 may be mapped to the 3D morphable model.  It is morphable, because the coordinates/locations of the landmarks of the face model may change.  The coordinates/locations of the landmarks may be mapped to the three-dimensional morphable model parameters.
The “Coarse-to-Fine Voxel Regression” in Fig. 1 or the “Coordinate Regression” in Fig. 1 may correspond to the claimed “preset three-dimensional parameter regression network.”); and 
reconstructing a three-dimensional model of the human body part based on the three-dimensional morphable model parameters (Fig. 1: 
    PNG
    media_image2.png
    103
    108
    media_image2.png
    Greyscale
).  

Regarding Claim 8, Zhang discloses The method according to any one of claims 1, wherein the mapping the two-dimensional image to a voxel space, to obtain a voxelized result of the two-dimensional image further comprises: 
obtaining a preset volumetric regression network (VRN) (The “Coarse-to-Fine Voxel Regression” in Fig. 1 may correspond to the claimed “preset volumetric regression network (VRN).”); and 
obtaining the voxelized result of the two-dimensional image by performing calculation on the two-dimensional image using the preset VRN (Fig. 1: 
    PNG
    media_image1.png
    276
    956
    media_image1.png
    Greyscale

The output from the “Coarse-to-Fine Voxel Regression” is voxelized result.).  

The method according to claim 8, wherein before the obtaining a preset VRN (before the “Coarse-to-Fine Voxel Regression” neural network is trained), the method further comprises: 
collecting a plurality of two-dimensional human body part samples marked with real voxel values (

    PNG
    media_image3.png
    352
    543
    media_image3.png
    Greyscale
 The ground-truth volumes corresponds to real voxel values. 
In the context of Applicant’s claimed invention and disclosure, the term “real” of the claimed “real voxel values” is construed to mean “ground-truth,” a term with specific meaning in the art. 
The ground-truth volumes are the correct output from the “Coarse-to-Fine Voxel Regression,” and are known.  This is what “ground-truth” means.
	The samples correspond to landmarks of the face image.  They are “marked” because the system knows the ground truth 3D locations of the landmarks, e.g., mouth.); 
obtaining predicted voxel values by performing calculation on voxels of the two-dimensional human body part samples using a preset stack hourglass network (
Fig. 1: “The voxel regression subnetwork G consists of M Hourglass modules, which estimate the the compact volumetric representation from coarse to fine.”  Fig. 1 shows that the input is a 2D image of a face. 
The “Coarse-to-Fine Voxel Regression” comprises a stack hourglass network as shown in the Fig. 1.  Hourglass refers to the hourglass shape of the neural network. 
The outputs from the “Coarse-to-Fine Voxel Regression” during training are predicted voxel values.); and 
converging the predicted voxel values and the real voxel values of the two-dimensional human body part samples, to obtain the preset VRN (

    PNG
    media_image4.png
    573
    543
    media_image4.png
    Greyscale
  Zhang III.A.
The convergence is achieved through the use of voxel-wise mean squared error loss.).  

Regarding Claim 10, Zhang discloses The method according to claim 1, wherein before the calculating the voxelized result using a preset three-dimensional parameter regression network (before the “Coordinate Regression” neural network is trained), the method further including: 
collecting a plurality of three-dimensional human body part samples marked with real values of three-dimensional morphable model parameters (

    PNG
    media_image3.png
    352
    543
    media_image3.png
    Greyscale
 The recited “ground-truth volumes” may correspond to the claimed “three-dimensional human body part samples.” The recited “coordinate vectors” may correspond to the claimed “real values of three-dimensional morphable model parameters.”); 
obtaining predicted values of the three-dimensional morphable model parameters by 19PCT156/US53performing calculation on the three-dimensional morphable model parameters of the three-dimensional human body part samples using a preset three-dimensional regression network (The claimed “preset three-dimensional regression network” is mapped to the recited “coordinate regression subnetwork.” The predicted values are the output from the “Coordinate Regression” neural network during training.); and obtaining the preset three-dimensional parameter regression network by converging the real values of the three-dimensional morphable model parameters and the predicted values of the three- dimensional morphable model parameters of the three-dimensional human body part samples (
    PNG
    media_image5.png
    241
    535
    media_image5.png
    Greyscale

The convergence is achieved through the use of regression loss.).  

Regarding Claim 11, Zhang discloses An apparatus for reconstructing a three-dimensional model of a human body part, comprising: a processor and a memory storing computer executable instructions (Zhang discloses an invention in the context of computer graphics.), wherein upon the processor executing the instructions stored in the memory, the processor is configured to: 
obtain a two-dimensional image of a human body part to be reconstructed (See Claim 1 rejection for detailed analyses.); 
map the two-dimensional image to a voxel space, to obtain a voxelized result of the two- dimensional image (See Claim 1 rejection for detailed analyses.); 
obtain three-dimensional morphable model parameters corresponding to the two-dimensional image by performing calculation on the voxelized result using a preset three-dimensional parameter regression network (See Claim 1 rejection for detailed analyses.); and 
reconstruct a three-dimensional model of the human body part based on the three-dimensional morphable model parameters (See Claim 1 rejection for detailed analyses.).  

Regarding Claim 18, Zhang discloses The apparatus according to claim 11, wherein the processor is further configured to: 
collect a plurality of two-dimensional human body part samples marked with real voxel values (See Claim 9 rejection for detailed analyses), 
perform calculation on voxels of the two-dimensional human body part samples by using a preset stack hourglass network, to obtain predicted voxel values (See Claim 9 rejection for detailed analyses), and 
converge the predicted voxel values and the real voxel values of the two-dimensional human body part samples, to obtain a volumetric regression network (VRN) (See Claim 9 rejection for detailed analyses), 
obtain the VRN (See Claim 8 rejection for detailed analyses), and 
obtain the voxelized result of the two-dimensional image by performing calculation on the two-dimensional image using the VRN (See Claim 8 rejection for detailed analyses).  

Regarding Claim 19, Zhang discloses A non-transitory computer readable storage medium storing a machine-readable instruction executable by a processor, the machine-readable instruction causing the processor to perform (Zhang discloses an invention in the context of computer graphics.): 
obtaining a two-dimensional image of a human body part to be reconstructed (See Claim 1 rejection for detailed analyses); 
mapping the two-dimensional image to a voxel space, to obtain a voxelized result of the two- dimensional image (See Claim 1 rejection for detailed analyses); 
obtaining three-dimensional morphable model parameters corresponding to the two- dimensional image based on calculating the voxelized result using a preset three-dimensional parameter regression network (See Claim 1 rejection for detailed analyses); and 
reconstructing a three-dimensional model of the human body part based on the three- dimensional morphable model parameters (See Claim 1 rejection for detailed analyses).  

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi, Hongwei, et al. "Mmface: A multi-metric regression network for unconstrained face reconstruction." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. 2019.  This is inventors’ published academic paper that is related to the instant application.  It is published after the effective filing date of this case.

    PNG
    media_image6.png
    769
    915
    media_image6.png
    Greyscale


Morales, Araceli, Gemma Piella, and Federico M. Sukno. "Survey on 3D face reconstruction from uncalibrated images." Computer Science Review 40 (2021): 100400.  This survey explains the distinction of Yi, Hongwei, et al. within the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhang H, Li Q, Sun Z. Joint voxel and coordinate regression for accurate 3d facial landmark localization. In2018 24th International Conference on Pattern Recognition (ICPR) 2018 Aug 20 (pp. 2202-2208). IEEE.